Citation Nr: 1109129	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  04-37 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for shell fragment wound (SFW) residuals of the left wrist and forearm to include left lunate fracture (nondominant extremity), currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than October 31, 2000, for the assignment of a separate 10 percent rating for SFW scar of the left wrist, to include the matter of clear and unmistakable error (CUE) in a February 1970 rating decision.

3.  Entitlement to an effective date earlier than October 31, 2000, for the assignment of a separate 10 percent rating for SFW scar of the left elbow, to include the matter of CUE in a February 1970 rating decision.

4.  Entitlement to an effective date earlier than October 31, 2000, for the assignment of a 20 percent rating for SFW of the left ankle with retained foreign body and scars, to include the matter of CUE in a February 1970 rating decision.



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 1969, including combat service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon and the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in the Milwaukee, Wisconsin

The Veteran provided testimony at a hearing before the undersigned in November 2006.  A transcript of this hearing has been associated with the Veteran's VA claims file.

By a March 2007 decision, the Board denied the current appellate claims listed above.  In addition, the Board found that the February 1970 rating decision was not the product of CUE by not separately evaluating SFW residuals of the abdomen from October 1, 1969; and that the Veteran had withdrawn his claims of entitlement to service connection for a left lung condition and bilateral hearing loss, and of CUE in a February 1970 rating decision for not establishing service connection for posttraumatic stress disorder (PTSD) from October 1, 1969.  

The Veteran appealed the Board's March 2007 decision to the United States Court of Appeals for Veteran's Claims (Court).  By an August 2009 Order, the Court, pursuant to a joint motion, vacated in part the Board's March 2007 decision to the extent it denied the claims of entitlement to an increased rating for SFW of the left wrist and forearm; as well as entitlement for effective dates earlier than October 31, 2000, a separate 10 percent rating for SFW scar of the left wrist and SFW scar of left elbow, and assignment of a 20 percent rating for SFW residuals of the left ankle (to include CUE in a February 1970 rating decision regarding these disabilities).  The joint motion also directed that the claim of CUE in the February 1970 rating decision in not separately evaluating SFW residuals of the abdomen from October 1, 1969, be dismissed; and acknowledged the Veteran's withdrawal of his other appellate claims as noted by the Board's decision.  The Court remanded the case to the Board for compliance with the instructions of the joint motion.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's claim for an increased rating for his service-connected SFW residuals of the left wrist and forearm.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

(The Veteran's motion for revision of the March 2007 Board decision on the basis of CUE will be the subject of a separate decision under a different docket number).

As an additional matter, the Board notes that the Veteran has raised contentions of CUE regarding actions taken by VA in regard to his service-connected disabilities, several of which the Board referred to the RO for appropriate action in the March 2007 decision.  The record reflects these claims were subsequently addressed by a June 2008 rating decision, and the Veteran did not appeal.  Consequently, the Board does not have jurisdiction to address these claims.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  A rating decision dated February 26, 1970, granted a prestabilization rating of 100 percent for residuals of multiple SFW, effective from October 1, 1969 to March 31, 1970.  Thereafter, separate disability ratings were assigned for the wounds and scars, effective April 1, 1970, including: 10 percent for SFW of the left wrist and forearm; and 0 percent (noncompensable) for SFW scars of the lower extremities.

3.  The language of the February 1970 rating decision discussed the Veteran's claim(s) in terms that were clear to a reasonable person that its purpose was to recognize all SFW residuals due to the Veteran's active service; i.e., it was implicit that any disability not recognized as a SFW residual at that time was denied.

4.  The record reflects the Veteran was informed of the February 1970 rating decision via an award letter dated in March 1970 that was sent to his address of record.  Nothing in the record reflects the Veteran initiated an appeal regarding any of the findings of the February 1970 rating decision.

5.  The findings contained in the February 1970 rating decision were supported by the evidence then of record, and consistent with the law in effect at that time.  

6.  To the extent there was error in the February 1970 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.

7.  The assigned evaluations for the Veteran's various service-connected SFW residuals were also addressed by a May 1973 rating decision.  The record indicates the Veteran was informed of that decision, and did not appeal.  

8.  Following the May 1973 rating decision, the record does not reflect the Veteran submitted a claim regarding his service-connected SFW residuals until October 31, 2000, at which time VA received his claim of entitlement to an increased rating for his service-connected SFW of the left wrist and forearm.

9.  By an October 2001 rating decision, the RO assigned separate 10 percent ratings for SFW scars of the left wrist and left elbow; and a 20 percent rating for SFW of the left ankle.  All of these ratings were effective from October 31, 2000.

10.  The record does not contain evidence by which it is factually ascertainable the Veteran satisfied the criteria for separate 10 percent ratings for SFW scars of the left wrist and elbow, nor a 20 percent rating for SFW of the left ankle, prior to October 31, 2000.


CONCLUSIONS OF LAW

1.  The February 26, 1970 rating decision was not the product of CUE.  38 C.F.R. 
§ 3.105(a) (2010); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

2.  The criteria for an effective date earlier than October 31, 2000 for the assignment of a separate 10 percent rating for SFW scar of the left wrist have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).

3.  The criteria for an effective date earlier than October 31, 2000 for the assignment of a separate 10 percent rating for SFW scar of the left elbow have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).

4.  The criteria for an effective date earlier than October 31, 2000 for the assignment of a 20 percent rating for SFW of the left ankle have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that it previously determined in the March 2007 rating decision that VA's duties to notify and assist an claimant in the development of his or her case had been satisfied.  The joint motion which was the basis for the August 2009 Court Order in this case contended that the Board's decision had inadequate reasons and bases, but did not identify any deficiency in either the duty to notify or assist.  

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").

The Board is therefore confident that if the Court or the Veteran had any substantive comments concerning the Board's findings regarding the duties to assist and notify, such would have surfaced in the joint motion or the Court Order so that any deficiencies could be corrected.  

Despite the foregoing, the Board observes that, to the extent the Veteran's appeal is predicated on his contention(s) of CUE in the February 1970 rating decision, the Court has held that neither the duty to notify nor the duty to assist provisions of the VCAA applies to claims of CUE in prior Board decisions or in prior rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

Regarding the other appellate claims, the Veteran was sent VCAA-compliant notification via letters dated in January 2001, March 2001, December 2004, and March 2006.  Taken together, these letters informed the Veteran of what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the March 2006 letter included the specific notice regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board notes that the Veteran's attorney contended in an August 2010 statement that the March 2006 letter, and that there was no subsequent readjudication of the claim.  Further, the attorney contended that such post-decisional notification fails to meet the requirements of 38 U.S.C.A. § 5103A.  However, this contention is in regard to the increased rating claim for the left wrist and forearm disability, and not the earlier effective date claims adjudicated by this decision which were readjudicated by a June 2006 Statement of the Case (SOC).  The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims, to include those submitted in his appeal of the March 2007 Board decision to the Court, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and/or otherwise aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied with the exception of his claim for an increased rating for the service-connected SFW residuals of the left wrist and forearm.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the November 2006 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  The Board also notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Therefore, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of these claims.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  CUE

In this case, the Veteran has advanced various contentions of CUE in the February 1970 rating decision, to include in support of his claims for earlier effective dates.  Therefore, the Board will address these contentions at this time.

An allegation of CUE does not represent a "claim", but rather is a collateral attack on a final decision.  See Livesay, 15 Vet. App. at 178.  In this case, however, the joint motion has asserted that the Board did not provide an adequate statement of reasons and bases in the March 2007 decision as to the finality of the February 1970 rating decision.  The joint motion stated it did not appear the Veteran was notified in February 1970 or March 1970 that a claim for benefits had been granted or denied regarding the Veteran's left elbow disability, despite his claim for this condition.  The joint motion stated that the Board should discuss in detail whether the Veteran was properly informed of this decision and whether it was final.  

The Board must acknowledge that the claims folder does not include a copy of the notice letter for that rating decision.  However, a VA Form 20-822 (Control Document and Award Letter) dated March 10, 1970, indicates that such a notice letter was sent to the Veteran at his then-current address of record.  The control document and award letter also indicated that a copy of VA Form 21-6782, which advised him of his appellate rights, was sent.  There is nothing in the claims folder to show that the notice, with the statement of appeal rights, was returned as undeliverable by the United States Postal Service (USPS).

A presumption of regularity attends the administrative functions of the Government and it is ordinarily presumed that an RO advises a Veteran of its determinations, unless rebutted by clear and convincing evidence to the contrary.  Absent clear and convincing evidence to the contrary, public officials, including postal personnel, are presumed to have discharged their duty.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); see also Woods v. Gober, 14 Vet. App. 214, 220-21 (2000) (presumption of regulation that attaches to notice of adverse decisions may be rebutted if the notice is returned by the USPS).  The Veteran did not thereafter file a timely notice of disagreement with respect to that decision.  The February decision therefore became final.  38 C.F.R. § 20.1103.  

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) and 20.1103 taken together, a rating decision is final and binding in the absence of CUE.  Under 38 C.F.R. § 3.105(a), "[p]revious determinations which are final and binding ...will be accepted as correct in the absence of clear and unmistakable error."  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  The Court has provided the following guidance with regard to a claim of CUE:

In order for there to be a valid claim of 'clear and unmistakable error,' there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The Court in Russell further stated:

Errors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the previous decision.  The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was a 'clear and unmistakable error' must be based on the record and the law that existed at the time of the prior AOJ [agency of original jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' requires that error, otherwise prejudicial, must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be remembered that clear and unmistakable error is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell, Fugo and other decisions, the Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  The Court has further held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.

The joint motion also directed the Board to address the holding of DeShotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006); Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Cir. 2005); and Beverly v. Nicholson, 19 Vet. App. 294 (2005), particularly in regard to whether the Veteran had a pending claim of service connection for a left ankle disability.  In essence, these cases stand for the position that VA is required to construe all of a pro se Veteran's pleadings sympathetically.

In Deshotel, the veteran filed a claim for residuals from an automobile accident.  The RO granted service connection for a shoulder disability, but denied a claim for residuals of a head injury.  The veteran did not file a claim at that time for a psychiatric disability.  The RO's decision did not specifically address any secondary claim for psychiatric disability, although it did note in its narrative that the "VA exam shows no psychiatric symptomatology noted at present time."  The veteran later sought to reopen his claim for residuals of a head injury.  After the claim for head injury residuals was granted, he filed a claim for a psychiatric disorder.  Eventually, a claim for a psychiatric disability was granted.  The veteran maintained that the RO should have assigned an effective date as of his initial claim for service connection for residuals from the automobile accident.  The Court dismissed the Veteran's appeal for lack of jurisdiction, as there had been no Board decision on the issue of entitlement to an earlier effective date, and the specific argument made on the basis CUE had not been previously raised.  This decision was affirmed by the Federal Circuit.

In rejecting the veteran's contentions, the Federal Circuit declined to accept the claimant's assertion in Deshotel, that a psychiatric claim remained pending and unadjudicated.  The Federal Circuit stated, "[w]here the veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run."  Relying on the language in Andrews v. Nicholson, 421 F.3d at 1281, the Federal Circuit held that if the veteran believed that the RO improperly failed to address his claim for psychiatric disability benefits when it granted service connection for his head injuries, his remedy was either to file a timely direct appeal or to file a CUE claim seeking to reopen the RO decision.

The Board also notes that, in Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court stated that Deshotel and Andrews stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id. at 239.  Because there was no such denial in the Ingram case, the Court found that they had jurisdiction over the appeal because it was not a collateral attack on prior RO decision.  The Court found, assuming that a claim had been reasonably raised, that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  The Court also found that a sympathetic reading of the veteran's pleadings could not be based on a standard that requires legal sophistication beyond that which can be expected of a lay claimant and must consider whether the appellant's submissions have articulated a claim.  The case was remanded so that the Board could consider whether submissions in support of that veteran's application raised a claim for benefits based on a sympathetic reading of those documents that did not require conformance with legal pleading requirements or intent to seek those benefits explicitly.

The Board points that, in this case, it does not appear the Veteran was pro se (representing himself) at the time of the February 1970 rating decision.  The decision itself, as well as the March 1970 control document and award letter, reflects the Disabled American Veterans (DAV) was recognized as the Veteran's accredited representative.  As such, it does not appear that these holdings are even applicable to the instant case.  Moreover, even if it were, they do not support a finding of an unadjudicated claim nor CUE in the February 1970 rating decision.

In a VA Form 21-526 (Application for Compensation or Pension) the Veteran indicated that on

February ... 1969, DaNang, VietNam, I was hit in the left side of my upper back.  I was taken to an NSA at DaNang.  I was on bedrest for about 10 days as it was only a flesh wound.  I had light duty for another 10 days.  On April ... 1969 near DaNang, VietNam, I was hit again.  I went to the NSA at DaNang.  I was hit in the left lower lip, left ear, left elbow, both hands, abdomen, and from my thighs down to both feet, and including both feet.  

The Board notes that, in sympathetically construing the Veteran's claims, at that time it is clear he was seeking service connection for all of his current SFW residuals.  However, the record reflects that the case was developed on that basis, and adjudicated as such by the February 1970 rating decision.  In pertinet part, the record reflects the Veteran was accorded multiple VA medical examinations in January 1970 for the purpose of determining the then current nature and severity of such residuals.  As detailed below, nothing in the medical evidence then of record supported a finding that he had SFW residuals, including scar(s), of the left elbow, nor that his SFW scars of the left wrist and left ankle that would warrant compensable ratings.

The February 1970 rating decision granted a prestabilization rating of 100 percent for residuals of multiple SFW to include the upper and lower extremities, effective from October 1, 1969 to March 31, 1970.  Thereafter, separate disability ratings were assigned for the wounds and scars, effective April 1, 1970, including: 10 percent for SFW of the left wrist and forearm; and 0 percent (noncompensable) for SFW scars of the lower extremities.  As stated in the March 2007 decision, the Board found that these actions by the RO were in accordance with 38 C.F.R. § 4.28 (convalescent ratings from date of discharge), as it read at that time.  Nothing in the joint motion challenges that finding, and it will not be further elaborated on at this time.  See Harris, supra.

The Board notes that while the Veteran specifically referred to SFW to his left elbow in the October 1969 VA Form 21-526, no scar or other disability was actually shown for this joint on the January 1970 VA medical examinations, or in the other medical evidence of record at that time.  As such, there was nothing in the evidence of record at the time of the February 1970 rating decision which supported a finding that a separate rating was warranted at that time.  Therefore, the fact that the February 1970 rating decision did not assign a separate rating for a left elbow scar was consistent with the evidence then of record.

Similarly, regarding the issue of whether there was CUE in the February 1970 rating decision in not assigning separate rating(s) for SFW scar of the left wrist and SFW residuals of the left ankle, to include retained foreign bodies, the January 1970 VA medical examination did show residual scars of both the left wrist and left ankle.  However, the examination also found that these scars were firm, well-healed, not tender, showed no muscle loss or herniation, were freely movable, and that there was full range of nonpainful ankle and wrist motion.  In short, this evidence does not reflect the Veteran satisfied the criteria for a compensable rating based on the criteria for evaluating scars that were in effect at that time.  See 38 C.F.R. § 4.118 (1970).  There was also no indication of any muscle damage of these joints, retained foreign bodies of the left ankle, to warrant evaluation on that basis.  See 38 C.F.R. § 4.73 (1970).  Additionally, the Board acknowledges that the current evidence does reflect retained foreign bodies in the left ankle, and that such had to have been present at the time of the February 1970 rating.  Nevertheless, the evidence then of record did not show such a finding, and claims of CUE are based on the evidence that was of record at the time of the decision in question.

The Board also notes that the February 1970 rating decision identified the issue(s) being adjudicated as service connection for multiple shrapnel wound residuals, and accurately summarized both the Veteran's service treatment records and the findings of the January 1970 VA medical examinations.  Further, the language of the February 1970 rating decision discussed the Veteran's claim(s) in terms that were clear to a reasonable person that its purpose was to recognize all SFW residuals due to the Veteran's active service, to include any such disabilities of the upper and lower extremities, which would include the left wrist, left elbow, and left ankle.  Consistent with the holding of DeShotel, supra, it was implicit that any disability not recognized as a SFW residual at that time was denied.  Therefore, the Veteran did not have an unadjudicated claim for a separate rating for SFW residuals of the left elbow, left wrist, or left ankle.  Moreover, as stated above, the Veteran was assigned noncompensable ratings for his residuals scars of the left wrist and ankle.  Consequently, he was on notice at that time that if he believed a compensable rating was warranted for the recognized SFW scars of the left wrist and ankle, or that left elbow disability was not being recognized, then he should express disagreement with that decision.  Nothing in the record indicates he filed a Notice of Disagreement with that decision.

To the extent the Veteran contends his residual scars of the left elbow, wrist, and ankle, warranted compensable rating(s) at the time of the February 1970 rating decision, the Board has already determined that the RO accurately summarized the evidence then of record regarding the nature and severity of the Veteran's SFW residuals.  The Court has held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.  Moreover, the evidence then of record did not show that the Veteran satisfied the criteria in effect at that time for a compensable rating for the SFW scars of the left wrist and left ankle; nor that there was a left elbow scar or other SFW residual(s) of that joint.  As such, to this extent the February 1970 rating decision was supported by the evidence then of record, and consistent with the law in effect at that time.

The Board further notes that the joint motion stated that it appeared the RO expressly adjudicated and granted a claim based on the left wrist disability in the February 1970 rating decision in that the RO granted service connection for "SFW, left wrist and forearm" and rated it under Diagnostic Code 5308.  However, the joint motion stated the RO recognized in its March 2001 deferred rating decision that Diagnostic Code 5308 was "actually for the hand and forearm."  (Emphasis added).  In this regard, the joint motion contended that it appeared the RO in the February 1970 rating decision granted service connection for a left hand, but not a left wrist disability.

The Board acknowledges that, then and now, Diagnostic Code 5308 is under the subheading of "the forearm and hand" for the criteria for rating muscle injuries.  See 38 C.F.R. § 4.73 (1970 and 2010).  However, there is no such separate subheading for muscle injury of the wrist.  Moreover, Diagnostic Code 5308 states that it is for evaluating Muscle Group VIII, whose function includes "extension of the wrist."  In other words, the criteria for Diagnostic Code 5308 does include impairment of the wrist.  

The joint motion further contended that the all of the medical evidence had not been addressed by the Board that pertained to the Veteran's left wrist.  In pertinent part, the joint motion noted that the January 1970 VA medical examination reported "in the left wrist, palmar flexion 0 to 45 degrees, dorsiflexion 0 to 45 degrees.  Forced motion is painful.  Grip and making a fist is diminished by 30 [percent]."  However, as stated above, the January 1970 VA medical examination also indicated that this limitation of motion was not due to the scar itself.  More importantly, the Feburary 1970 rating decision also noted this information, and the language in that decision reflects this impairment was the basis for the assigned 10 percent rating under Diagnostic Code 5308 for the SFW of the left wrist and forearm.  Then and now, the law prohibits pyramiding of disabilities.  See 38 C.F.R. § 4.14 (1969 and 2010).

In view of the foregoing, the Board finds, based on the evidence then of record and the law in effect at that time, that it is not undebatable the Veteran was entitled to separate compensable ratings for his SFW scar of the left wrist, left elbow, and left ankle when the February 1970 rating decision was promulgated.  Therefore, to the extent there was error in the February 1970 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.  

For these reasons, the Board finds that the February 1970 rating decision was not the product of CUE.

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  See 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by the Secretary. 38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

As noted above, the Board found that the February 1970 rating decision addressed all of the Veteran's SFW residuals that were present at that time, that this decision is final, and is not the product of CUE.  Thereafter, the assigned evaluations for the Veteran's various service-connected SFW residuals were addressed by a May 1973 rating decision.  Although, as with the February 1970 rating decision, the actual notice letter is not on file, there is a control and award letter indicating that such notification was sent.  Nothing indicates the Veteran appealed this decision.  As such it is also final.

Following the May 1973 rating decision, the record does not reflect the Veteran submitted a claim regarding his service-connected SFW residuals until October 31, 2000, at which time VA received his claim of entitlement to an increased rating for his service-connected SFW of the left wrist and forearm.  

In view of the foregoing, the Board finds the Veteran had no pending claim regarding the assigned evaluation for his service-connected SFW residuals prior to October 31, 2000, which is the current effective date.  Therefore, an earlier effective date is not warranted based upon date of claim.  Consequently, earlier effective date(s) are only warranted in this case if it was factually ascertainable prior to October 31, 2000, that these benefits were warranted.

The Board has thoroughly reviewed the evidence of record.  However, as noted by the October 2001 rating decision that assigned the separate and distinct ratings for the SFW scar of the left wrist, SFW scar of left elbow, and SFW scar of the left ankle and retained foreign bodies, the medical records on file did not indicate any treatment for these disabilities.  In short, there was nothing in the evidence of record prior to the current effective date which reveals any findings as to these disabilities other than what was considered at the time of prior final decisions.  As such, there is nothing in the record that could possibly indicate that higher and/or separate rating(s) were warranted prior to October 31, 200.  In fact, there is no such evidence until VA medical examinations were conducted in April and May 2001.  Consequently, the Board finds the record does not contain evidence by which it is factually ascertainable the Veteran satisfied the criteria for separate 10 percent ratings for SFW scars of the left wrist and elbow, nor a 20 percent rating for SFW of the left ankle, prior to October 31, 2000.

The joint motion also contended that a Decision Review Officer (DRO) stated that she received additional service treatment records.  As such, the joint motion contended that the Board should discuss if 38 C.F.R. § 3.400(q)(2) applied to the Veteran's earlier effective date claims.  The Board notes that this regulatory citation refers to new and material evidence other than service department records.  As such, it is not clear how this regulatory provision is relevant to the DRO's notation of additional service records.  The joint motion also cited to 38 C.F.R. § 3.156(c)(3) for the position that when new and material evidence consists of service department records, an effective date earlier than the date of the claim to reopen may be assigned when as award is "based all or in part" on these records.  In this case, however, the October 2001 rating decision reflects that the separate and distinct ratings of 10 percent for SFW scars of the left wrist and left elbow, as well as the 20 percent rating for SFW residuals of the left ankle, were not based on service department records at all.  VA previously recognized that the Veteran had SFW residuals in prior rating decisions.  The October 2001 rating decision essentially found that these separate ratings were warranted because the VA medical examinations conducted in April and May 2001 showed the Veteran satisfied the criteria for such separate ratings.  Therefore, the provisions of 38 C.F.R. § 3.156(c)(3) are not applicable to this case.

For these reasons, the Board finds that the Veteran's appeal for earlier effective dates must be denied.


ORDER

Entitlement to an effective date earlier than October 31, 2000, for the assignment of a separate 10 percent rating for SFW scar of the left wrist, to include the matter of CUE in a February 1970 rating decision, is denied.

Entitlement to an effective date earlier than October 31, 2000, for the assignment of a separate 10 percent rating for SFW scar of the left elbow, to include the matter of CUE in a February 1970 rating decision, is denied.

Entitlement to an effective date earlier than October 31, 2000, for the assignment of a 20 percent rating for SFW of the left ankle with retained foreign body and scars, to include the matter of CUE in a February 1970 rating decision, is denied.


REMAND

The Board notes that, in the August 2010 statement, the Veteran's attorney also criticized the adequacy of the VA medical examinations conducted in regard to the Veteran's service-connected SFW of the left wrist and forearm.  In pertinent part, the attorney noted that the most recent VA examination of May 2005 found the Veteran's left wrist was "painless" essentially the entire range of motion.  However, nothing in the examination report reflected that the Veteran was evaluated based on repetitive motion and whether he exhibited pain, weakness, fatigability, etc., based upon repetitive motion.  Therefore, it was contended that the case should be remanded for a new examination.  In addition, the Board notes that it has been more than 5 years since this last examination.  As such, the Board is concerned that the evidence of record may not accurately reflect the current nature and severity of this service-connected disability.  Consequently, the Board concludes that a new examination is necessary in this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also reiterates that the notification provided to the Veteran regarding disability rating(s) and effective date(s) as mandated by Dingess, supra, was not followed by readjudication of this case.  The Veteran's attorney contended that the SFW left wrist and forearm should also be remanded for adequate notice.  Granted, as readjudication will be required below, it appears that this will cure this deficiency.  Nevertheless, as a remand is already required with respect to this claim, the Board concludes that the Veteran should be provided with such notification.




Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected SFW left wrist and forearm since May 2005.  After securing any necessary release, the RO should obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected SFW left wrist and forearm.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

4.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated this claim, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


